Name: Commission Regulation (EEC) No 2827/79 of 14 December 1979 amending Regulation (EEC) No 1391/79 as regards certain detailed rules for the distillation of the by-products of wine-making for the 1978/79 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 320/48 Official Journal of the European Communities 15. 12. 79 COMMISSION REGULATION (EEC) No 2827/79 of 14 December 1979 amending Regulation (EEC) No 1391/79 as regards certain detailed rules for the distillation of the by-products of wine-making for the 1978/79 wine-growing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 2594/79 (2 ), and in particular Article 39 (7) thereof, Whereas Commission Regulation (EEC) No 1391 /79 (3) reduced the alcoholic strength to be taken into account for determining the volume of alcohol contained in products delivered for the distillation of the by-products of wine-making for the 1978/79 wine ­ growing year ; whereas the second paragraph of Article 2 of that Regulation provided that, in the case of producers who have already completed wine deliv ­ eries on the basis of the former strengths and who submit their applications not later than 30 November 1979, a credit on account for the following wine ­ growing year could be granted ; whereas certain admi ­ nistrative difficulties which arose after the adoption of the said Regulation have delayed the application of the said provisions ; whereas, for this reason, it is advis ­ able to extend by one month the time limit for the submission of applications ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, Article 1 In the second paragraph of Article 2 of Regulation (EEC) No 1391 /79, the date '30 November 1979' is replaced by '31 December 1979'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 December 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 December 1979 . For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 297, 24 . 11 . 1 979, p. 4 . (3 ) OJ No L 167, 5 . 7 . 1979, p. 19 .